

117 HRES 383 IH: Recognizing the 50th anniversary of the National Association of Chemical Distributors.
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 383IN THE HOUSE OF REPRESENTATIVESMay 11, 2021Mr. Moolenaar (for himself and Mrs. Bustos) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the 50th anniversary of the National Association of Chemical Distributors.Whereas the National Association of Chemical Distributors (NACD) is celebrating its 50th anniversary and in recognition of the association's successful commitment to placing the highest priority on the health, safety, and security of its members, their employees, communities, and the environment, they are deserving of special public commendation;Whereas, widely recognized as the premier authority for chemical distribution in the United States since 1971, NACD is an international association of chemical distributors and their supply-chain partners whose mission is to enhance and communicate the professionalism and stewardship of the chemical distribution industry;Whereas the chemical distribution industry has made major economic contributions to the Nation, employing over 80,000 people at an average annual wage of $83,700, while delivering valuable products to every industry and sector of the national economy;Whereas NACD has grown to nearly 400-member companies composed of businesses, small and large, which represents more than 85 percent of the chemical distribution capacity in the Nation and 90 percent of the industry's gross revenue;Whereas NACD serves as the leading voice of the chemical distribution industry and works to promote informed legislation and policies for the betterment of industry and innovation; andWhereas the Chemical Educational Foundation, originally founded in 1989, as the NACD Educational Foundation, creates strong, sustainable relationships between schools, communities, and industry partners by providing resources to close the STEM employment gap and improve United States global performance in mathematics and science starting with early science education: Now, therefore, be it That the National Association of Chemical Distributors be—(1)congratulated upon the occasion of the fiftieth anniversary of its inception;(2)commended for its commitment to economic growth, education, safety, and ensuring the safety of chemical handling and distribution; and(3)extended best wishes for continued success in the future.